


Exhibit 10.3




FUDING (REVISED) AGREEMENT




THIS AGREEMENT MADE EFFECTIVE AS OF THE 14th DAY OF April, 2008 (the "Effective
Date") in replacement of the Fuding Agreement (the “Predecessor Agreement”)
dated the 12th day of December, 2007. The purpose of this revision is to both
clarify language and add indemnification clauses not included in the Predecessor
Agreement.

BETWEEN:


> > WORLD FORTUNE ENTERPRISE INC., a British Columbia private
> > corporation with offices at  870 East 54th Ave, Vancouver, British
> > Columbia, V5X 1L7, Canada;
> > (“World Fortune”)



AND:


> > ASIAN DRAGON GROUP INC., a Nevada publicly traded corporation
> > with offices at #203 – 1030 Hamilton Street, Vancouver, British
> > Columbia, V6B 2R9;
> > (“Asian Dragon”)





PREAMBLE:

The four Properties (collectively the “Fuding Properties”) referenced in this
agreement (the “Fuding (Revised) Agreement”) consist of the following:

Luanchuan Mozigou (MZG) Molybdenum Property

The Luanchuan Mozigou Molybdenum Property (“MZG”) is located in Jiaohe Village
of Luanchuan County, Henan Province, China and consists of an Exploration
License on a14.09 sq km property;

Lushi Jiashapa (JSP) Vanadium Property

The Lushi Jiashapa Vanadium Property (“JSP”) is located in the area of
Wenguxiang to Dashihe of Lushi County, Henan Province, China and consists of an
Exploration License on an 8.3 sq km property;

Luoning Xiayu Fanggelewan (FGLW) Silver-Lead Property

The Luoning Xiayu Fanggelewan Property (“FGLW”) is located in the area of Xiayu,
Henan Province, China and consists of an Exploration License on a 1.75 sq km
property; and

Xiaowagou (XWG) Silver-Lead Property

The Xiaowagou Silver Lead Property ("XWG") is located in the area of Xiayu,
Henan Province, China and consists of an Exploration License on a 2.13 sq km
property.






1



--------------------------------------------------------------------------------




FUDING (REVISED) AGREEMENT




No Mining Licenses are currently issued to any of the parties in this Fuding
(Revised) Agreement regarding the Fuding Properties.

The Fuding Properties have no probable or proven reserves.

The arrangements which led to this contract are as follows:



        1)      To create opportunities to explore properties in China, World
Fortune established a business relationship with the Luoning Fuding Mining
Development Ltd (“Fuding”), a private Chinese company.  This relationship
provided World Fortune with the ability to bid for exploration licenses for
which Fuding had already applied and been granted. The ownership of these
licenses was shared by Fuding and other third parties.    2) Asian Dragon
engaged World Fortune under an Agency and Cooperative Agreement to act as Asian
Dragon’s agent and source opportunities for Asian Dragon in China.    3) In a
China Mineral Properties Rights Purchase Agreement with Fuding signed August 8,
2007 (the “Fuding China Rights Agreement”) World Fortune committed to make
payments to Fuding based upon a payment schedule and Fuding committed to
transfer ownership of percentage interests in the exploration licenses (the
“Fuding Licenses”) for the Fuding Properties once World Fortune had fulfilled
all its payment commitments.    4) As at August 8, 2007 Fuding owned 70% of the
exploration licenses on the Fuding Properties (herein defined as the “Fuding
Rights”). The other 30% of the exploration licenses interests at that date were
owned by other private Chinese companies.    5) Fuding has the ability to
increase its ownership of the exploration licenses by purchasing some, or all,
of the percentage interests in the exploration licenses held by the other third
parties.    6) The primary component of the Fuding China Rights Agreement is the
commitment by World Fortune to purchase a 51% ownership of the Fuding Rights
(this being 72.85% of Fuding’s 70% interest in the Fuding Licenses) in return
for payment of a total of US$10,000,000. The payment schedule for this primary
component includes payment by World Fortune to Fuding of:   

> (i)         US$2,730,000 – acknowledged as made as of August 8, 2007
> (ii)        US$1,270,000 – by October 1, 2007
> (iii)       US$2,000,000 – by March 1, 2008
> (iv)       US$2,000,000 – by June 1, 2008
> (v)        US$2,000,000 – by October 1, 2008
> 
> TOTAL: US$10,000,000






2

--------------------------------------------------------------------------------




FUDING (REVISED) AGREEMENT




        7)      A secondary component of the Fuding China Rights Agreement are
two options whereby World Fortune can, at its sole discretion, increase its
ownership purchase of the Fuding Rights by 19% to a total of 70% (this being
100% of Fuding’s 70% August 8, 2007 interest in the Fuding Licenses) in return
for additional payments of US$10,000,000 each for two 9.5% ownership increases.
The payment schedule for this secondary component includes payment by World
Fortune to Fuding of:   

> (i)         US$10,000,000 – by June 1, 2008 for an additional 9.5% interest;
> and/or
> (ii)        US$10,000,000 – by June 1, 2009 for an additional 9.5% interest

  8) A tertiary component of the Fuding China Rights Agreement provides that
World Fortune can develop the Fuding Properties and earn further investment in
the Fuding Licenses of up to a total ownership position of 85% of the
exploration licenses on the Fuding Properties for unspecified sums. The
ownership stake referenced by this clause was not owned by Fuding as of August
8, 2007, but is expected to be available for Fuding to purchase from the other
third party owners in the future and sell to World Fortune. This clause in the
Fuding China Rights Agreement also provides that Fuding shall always maintain a
15% carried interest in the Fuding Properties.    9) The intent of the Fuding
China Rights Agreement being to provide World Fortune with a method to effect
the legal logistics to pass title of the Fuding Rights into a separate Agreement
which it could then sell or assign to a third party.    10) World Fortune
proposed to Asian Dragon and Asian Dragon accepted an offer from Asian Dragon to
purchase the Fuding Rights upon assumption of World Fortune’s obligations under
its Fuding China Rights Agreement with Fuding and payment of share grants to
World Fortune and World Fortune nominees.    11) Asian Dragon will not have
ownership of the Fuding Rights until it has fully completed the payment terms
included in this Fuding (Revised) Agreement.    12) Because the Fuding China
Rights Agreement between World Fortune and Fuding includes a damages clause,
World Fortune has agreed to indemnify Asian Dragon against any and all claims,
monetary or otherwise, which might be made by parties to the Fuding China Rights
Agreement, or other third parties, in the event of a cancellation by Asian
Dragon of this Fuding (Revised) Agreement and warrants that it will not claim
damages for itself in the event of such a cancellation.    13) Once Asian Dragon
has completed all payments required by this Fuding (Revised) Agreement, it will
be deemed to have title to and will own the Fuding Rights.






3





--------------------------------------------------------------------------------




FUDING (REVISED) AGREEMENT




        14)     Under this Fuding (Revised) Agreement, Asian Dragon has also
acquired the right, at its sole discretion, to instruct World Fortune to
exercise the option World Fortune holds to increase World Fortune’s ownership in
the Fuding Rights to 70% and to sell to Asian Dragon the additional 19% share of
the Fuding Rights which World Fortune acquired from Fuding through this exercise
in return for additional payment to World Fortune by Asian Dragon of
US$20,000,000 according to the terms of Schedule A.    15) Asian Dragon may
cancel this Fuding (Revised) Agreement at any time without penalty. In the event
of such cancellation, Asian Dragon will forfeit all payments made to World
Fortune regarding this Fuding (Revised) Agreement up to the date of the
cancellation, but will be relieved of all liability for payments under this
Fuding (Revised) Agreement which are either outstanding as of the date of
cancellation or stipulated for future payment.


TERMS:

WHEREAS World Fortune is a private British Columbia corporation established to
source and assess opportunities in the precious and base metals industries in
China;

AND WHEREAS Asian Dragon is a Nevada corporation whose securities trade on the
NASDAQ OTCBB as well as on the Frankfurt Exchange, and whose business is the
acquisition and exploitation of  precious and base metals projects and
properties of merit;

AND WHEREAS World Fortune and Asian Dragon entered into the Predecessor
Agreement dated December 12, 2007, such agreement which is being expressly
amended and replaced by this Fuding (Revised) Agreement;

AND WHEREAS World Fortune has entered into the Fuding China Rights Agreement 
for the purchase of the following rights to certain exploration licenses, which
are identical to the rights hereinbefore titled for reference in the Preamble of
this Fuding (Revised) Agreement as the “Fuding Rights”, for payment of
US$10,000,000:

 1. a 51% interest in the Luanchuan Mozigou Molybdenum Exploration License;
    
    
 2. a 51% interest in the Lushi Jiashapa Vanadium Exploration License;
    
    
 3. a 51% interest in the Luoning Xiayu Fanggelewan Silver-Lead Exploration
    License; and
    
    
 4. a 51% interest in the Silver-Lead Exploration License XWG.







AND WHEREAS World Fortune has been granted an option in the Fuding China Rights
Agreement to increase its ownership in this portfolio of properties by 19% in
return for additional payment of US$20,000,000;





4

--------------------------------------------------------------------------------




FUDING (REVISED) AGREEMENT




AND WHEREAS the Fuding Rights are being sold herein to Asian Dragon by World
Fortune in exchange for Asian Dragon meeting its payment obligations under
Schedule A;

AND WHEREAS World Fortune has agreed to provide Asian Dragon with the option to
instruct World Fortune to exercise the option World Fortune holds in the Fuding
China Rights Agreement with Fuding to increase World Fortune’s ownership in the
Fuding Exploration Licenses by 19%;

AND WHEREAS a tertiary component of the Fuding China Rights Agreement provides
that World Fortune can develop the Fuding Properties and earn further investment
in the Fuding Licenses of up to a total ownership position of 85% of the
exploration licenses on the Fuding Properties for unspecified sums, World
Fortune acknowledges herein that it passes this right through to Asian Dragon;

AND WHEREAS World Fortune wishes to sell to Asian Dragon and Asian Dragon wishes
to buy from World Fortune, World Fortune’s full rights to the Fuding Rights upon
execution of this Fuding (Revised) Agreement.

NOW THEREFORE THIS FUDING (REVISED) AGREEMENT WITNESSES that in consideration of
the covenants and agreements herein contained, the parties hereto do covenant
and agree each with the other as follows:

1.               Representations and Warranties of World Fortune

1.1             In order to induce Asian Dragon to enter into this Fuding
(Revised) Agreement and complete the transactions contemplated under this Fuding
(Revised) Agreement, World Fortune represents and warrants to Asian Dragon that:



                        (a)      World Fortune is, and will remain during the
term of this Fuding (Revised) Agreement until formal assignment is made to Asian
Dragon, the registered and beneficial owner of the Fuding Rights pursuant to the
Fuding China Rights Agreement between World Fortune and Fuding and that such
Fuding Rights are free and clear of all transfer, assignment or other
restric­tions, liens, charges and encumbrances of any kind whatso­ever;    (b)
World Fortune has good and sufficient right and authority to enter into this
Fuding (Revised) Agreement and the Fuding China Rights Agreement and carry out
its obligations under both agreements; (c) World Fortune has, and will have at
the time that all payments have been made by Asian Dragon, good and sufficient
right and authority to transfer its legal and beneficial title and ownership of
the Fuding Rights to Asian Dragon;     (d) World Fortune acknowledges that full
payment for the Fuding Rights will be deemed to have taken place once all
payments required in Schedule A of this Fuding (Revised) Agreement have been
made to World Fortune by Asian Dragon;





5

--------------------------------------------------------------------------------




FUDING (REVISED) AGREEMENT




                        (e)      World Fortune acknowledges it will , and in a
timely manner, use all payments from Asian Dragon as are required to fulfill
World Fortune’s payment responsibilities under the Fuding China Rights Agreement
with Fuding based on the schedule included in the Fuding China Rights Agreement
and will only use such payments from Asian Dragon which are designated by Asian
Dragon as payments under this Fuding (Revised) Agreement for the purpose of
making payments to Fuding as stipulated in the Fuding China Rights Agreement;   
(f) World Fortune will, at the instruction of Asian Dragon, exercise the option
World Fortune holds in the Fuding China Rights Agreement with Fuding to increase
World Fortune’s ownership in the Fuding Exploration Licenses by 19% and sell
this interest to Asian Dragon under the terms of Schedule A; and    (g) World
Fortune acknowledges it will indemnify Asian Dragon against any and all claims,
monetary or otherwise, which may be made by parties to the Fuding China Rights
Agreement, or other third parties, in the event of a cancellation by Asian
Dragon of this Fuding (Revised) Agreement and warrants that it will not claim
damages for itself in the event of such cancellation.


1.2             The representations and warranties of World Fortune contained in
this Fuding (Revised) Agreement shall be true at the time of closing as though
such representations and warranties were made at the time of closing.

2.               Representations and Warranties of Asian Dragon

2.1             In order to induce World Fortune to enter into this Fuding
(Revised) Agreement and complete the transactions contemplated under this Fuding
(Revised) Agreement, Asian Dragon represents and warrants to World Fortune that
Asian Dragon has good and sufficient right and authority to enter into this
Fuding (Revised) Agreement and has, and will have at the time that all payments
have been made by Asian Dragon, good and sufficient right and authority to carry
out its obligations contemplated under this Fuding (Revised) Agreement.

2.2             The representations and warranties of Asian Dragon contained in
this Fuding (Revised) Agreement shall be true at the time of closing as though
such representations and warranties were made at the Time of Closing.

3.               Payments

3.1             World Fortune acknowledges herein that Asian Dragon has
fulfilled some payment obligations under this Fuding (Revised) Agreement as
noted in Schedule A.

3.2             Asian Dragon acknowledges herein that it is responsible to make
the payments noted in Schedule A which are outstanding or scheduled.





6

--------------------------------------------------------------------------------




FUDING (REVISED) AGREEMENT




4.               General

4.1             Time and each of the terms and conditions of this Fuding
(Revised) Agreement shall be of the essence of this Fuding (Revised) Agreement.

4.2             The recitals to this Fuding (Revised) Agreement constitute a
part of this Fuding (Revised) Agreement.

4.3             This Fuding (Revised) Agreement constitutes the entire Fuding
(Revised) Agreement between the parties hereto in respect of the matters
referred to herein and there are no representations, warranties, covenants or
agreements, expressed or implied, collateral hereto other than as provided for
herein.

4.4             No alteration, amendment, modification or interpre­tation of
this Fuding (Revised) Agreement or any provision of this Fuding (Revised)
Agreement shall be valid and binding upon the parties hereto unless such
altera­tion, amendment, modification or interpretation is in written form
executed by both of the parties hereto.

4.5             Whenever the singular or masculine is used in this Fuding
(Revised) Agreement the same shall be deemed to include the plural or the
feminine or the body corporate as the context may require.

4.6             The parties hereto shall execute and deliver all such further
documents and instruments and do all such acts and things as either party may,
either before or after the Effective Date, reasonably require in order to carry
out the full intent and meaning of this Fuding (Revised) Agreement.

4.7             Any notice, request, demand or other communication, or any
delivery, to be given or made under this Fuding (Revised) Agreement as the case
may be, shall be in writing and shall be delivered by hand or by telecopier to
the parties at their addresses set forth on the first page of this Fuding
(Revised) Agreement or to such other addresses as may be given in writing by the
parties hereto in the manner provided for in this paragraph, and shall be deemed
to have been delivered, if delivered by hand, on the date of delivery, or if
delivered by telecopier, on the day that it is sent.

4.8             This Fuding (Revised) Agreement shall not be assigned by a party
hereto without the written permission of the other party.

4.9             This Fuding (Revised) Agreement shall be subject to, governed
by, and construed in accordance with the laws of the Province of British
Columbia.

4.10             This Fuding (Revised) Agreement may be signed by the parties in
as many counterparts as may be deemed necessary, each of which so signed shall
be deemed to be an original, and all such counterparts together shall constitute
one and the same instrument.






7

--------------------------------------------------------------------------------




FUDING (REVISED) AGREEMENT




IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals as
of the Effective Date first above written.





















SIGNED, SEALED & DELIVERED

by WORLD FORTUNE ENTERPRISE INC., in the
presence of:

/s/ Danny Tong
Name of Witness: Danny Tong
Address of Witness: 870 East 54th Avenue,
Vancouver, BC, Canada V5X 1L7
Occupation of Witness: Consultant





)
)
)
)
)    /s/ Richard Tong
)    WORLD FORTUNE ENTERPRISE INC.
)    per: Richard Tong, Director
)
)
)
)

SIGNED, SEALED & DELIVERED
by ASIAN DRAGON GROUP INC., in the
presence of:

/s/ Samuel Lupton
Signature of Witness
Name of Witness: Samuel Lupton
Address of Witness: c/o #203 – 1030 Hamilton
Street, Vancouver, BC, Canada V6B 2R9
Occupation of Witness:  Lawyer



)
)
)
)
)     /s/ John Karlsson
)    ASIAN DRAGON GROUP, INC.
)    per: John Karlsson, Director
)
)
)














8

--------------------------------------------------------------------------------




FUDING (REVISED) AGREEMENT


- SCHEDULE A -



PART ONE – Monetary Commitments:







Payments

Installments
Required

Payments
Made

Balance Due

Deadline

Initial payment

$ 2,730,000

$ 2,730,000

$ Nil

August 29, 2007

Installment one

   1,270,000

1,270,000

Nil

October 1, 2007

Installment two

   2,000,000

102,546

1,897,454

March 1, 2008

Installment three

   2,000,000

-

2,000,000

June 1, 2008

Installment four

   2,000,000

-

2,000,000

October 1, 2008

Total

$ 10,000,000

$4,102,546

$5,897,454

 


PART TWO – Share Payment Commitments:





Parties

Installments
Required

Payments
Made

Balance Due

Deadline

World Fortune

250,000

250,000

Nil

August 29, 2007

World Fortune nominees

1,000,000

1,000,000

Nil

August 29, 2007

Total Shares

1,250,000

1,250,000

Nil

 










9

--------------------------------------------------------------------------------




FUDING (REVISED) AGREEMENT


- SCHEDULE A -



PART THREE – Options:













Payments

Payment
Required

Payment
Made

Balance Due
if Exercised

Exercise Deadline

Option One

$ 10,000,000

$Nil

$10,000,000

June 1, 2008

Option Two

   10,000,000

Nil

10,000,000

June 1, 2009


PART FOUR - Additional Provisions:


Asian Dragon can further develop the Fuding Properties as well as expand the
business and is entitled to increase its ownership share in the Fuding Licenses
to a maximum of 85%. This ownership stake increase provision, which World
Fortune herein passes through to Asian Dragon, is referenced by a clause in the
Fuding China Rights Agreement between World Fortune and Fuding. As of August 8,
2007, Fuding did not own a sufficient additional percentage interest to
facilitate this sale, but was expected to be available to purchase such interest
from the other third party owners in the future and sell to World Fortune, which
would pass through the ownership interest to Asian Dragon. This clause in the
Fuding China Rights Agreement also provides that Fuding shall always maintain a
15% carried interest in the Fuding Properties.  

Asian Dragon is unilaterally responsible for all capital input.




















10

--------------------------------------------------------------------------------